      Case 2:18-cv-02009-TLN-DB Document 47 Filed 09/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX JOE GONZALEZ,                                  No. 2:18-cv-2009-TLN DB (PC)
12                            Plaintiff,
13              v.                                        ORDER
14    KING, et al.,
15                            Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. Following the close of discovery, plaintiff moved to proceed

19   to trial. Because this case has since been set for trial (see ECF No. 39), IT IS HEREBY

20   ORDERED that plaintiff’s motion (ECF No. 31) is DENIED as moot.

21   Dated: September 23, 2020

22

23

24

25   /DLB7;
     DB/Inbox/Routine/gonz2009.misc
26
27

28
                                                          1
